DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Examiner's Amendments 
 
The following examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for these examiner’s amendments was given in a telephone interview with Mr. Kevin Myrae on 6/11/2021.

Amendments to the Claims

Claim 38	
Please delete the clause “wherein a volume ratio of the water- miscible solvent to the water being in a range of 10:90 to 30:70” and instead add the clause - wherein a volume ratio of the water- miscible solvent to the water is in a range of 10:90 to 30:70-.

Claim 39	
Please delete the clause “wherein the film-forming resin comprises a molecular weight between approximately 9,000 and 14,000” and instead add the clause - wherein the film-forming resin has a molecular weight between approximately 9,000 and 14,000-.

Claim 40	
Please delete the clause “wherein the film-forming resin comprises a molecular weight of approximately 10,000” and instead add the clause - wherein the film-forming resin has a molecular weight of approximately 10,000-.

Claim 41	
Please delete the clause “wherein a weight ratio of the water- miscible alcohol solvent and the water-miscible ether solvent to the film-forming resin being in a range of 2:1 to 4:1” and instead add the clause - wherein a weight ratio of the water- miscible alcohol solvent and the water-miscible ether solvent to the film-forming resin is in a range of 2:1 to 4:1-.

Allowable Subject Matter 

Claims 1, 2, 5, 8-11, and 29-41 are allowed.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that the film-forming resin consists essentially of an acid-insoluble and alkali-soluble, unmodified phenolic resin not subjected to a modification treatment introducing a carboxyl group or an amino group into the molecular chain of the film-forming resin, wherein the coating does not include a modified resin

While the prior art of record teaches individual elements of claim 36, the prior art does not render obvious the combination of all the elements of the invention of claim 36 as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795